DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed July 8, 2022. 

Claims 1-10, 12-19, and 28-32 are allowable. Claims 20-25, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I and II, as set forth in the Office action mailed on April 11, 2022, is hereby withdrawn and claims 20-25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-10, 12-25, and 28-32 are currently pending wherein claims 1-10 and 12-19 read on a dual cure additive manufacturing resin, claims 20-25 read on a method of making a three-dimensional object using said resin, and claims 28-32 read on a dual cure additive manufacturing resin.

Allowable Subject Matter
Claims 1-10, 12-25, and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Drazba et al (WO 2017/079502) with US 2018/0244854 used for citation purposes and Zhang et al (WO 2019/168807).

Summary of claim 1:
A dual cure additive manufacturing resin, comprising:
(i) a light polymerizable component, said light polymerizable component comprising monomers, prepolymers, or both monomers and prepolymers that can be polymerized by exposure to actinic radiation or light, said monomers, prepolymers, or monomers and prepolymers of said light polymerizable component comprising reactive end groups selected from the group consisting of acrylates, methacrylates, alpha-olefins, N-vinyls, acrylamides, methacrylamides, styrenics, epoxides, thiols, 1,3-dienes, vinyl halides, acrylonitriles, vinyl esters, maleimides, and vinyl ethers,
(ii) a photoinitiator,
(iii) a heat polymerizable component, wherein said heat polymerizable component comprises the precursors to a polyurethane, polyurea, a copolymer of a polyurethane and polyurea, a silicone resin, an epoxy resin, a cyanate ester resin, a copolymer of an epoxy and a cyanate ester resin, or a natural rubber, and
(iv) a non-reactive diluent, wherein said non-reactive diluent has a boiling point of from 80 degrees Centigrade to 250 degrees Centigrade and is included in said resin in an amount of from 1 percent by weight to 20 percent by weight.

Summary of claim 28:
A dual cure additive manufacturing resin, comprising:
(i) a light polymerizable component, said light polymerizable component comprising monomers, prepolymers, or both monomers and prepolymers that can be polymerized by exposure to actinic radiation or light, said monomers, prepolymers, or monomers and prepolymers of said light polymerizable component comprising reactive end groups selected from the group consisting of acrylates and methacrylates,
(ii) a photoinitiator,
(iii) a heat polymerizable component, wherein said heat polymerizable component comprises the precursors to a polyurethane, polyurea, a copolymer of a polyurethane and polyurea, and
(iv) a non-reactive diluent, wherein said non-reactive diluent is a glycol ether and has a boiling point of from 80 degrees Centigrade to 250 degrees Centigrade and is included in said resin in an amount of from 1 percent by weight to 20 percent by weight.


Drazba teaches a dual cure resin for additive manufacturing (title) that contains a light polymerizable first component that includes acrylates, methacryate, alpha-olefins, N-vinyl, acrylamides, methacrylamide, stryenics, epoxides, thiols, 1,3-dienes, vinyl halides, acrylonitriles, vinyl esters, or malimides (0026), a photoinitiator, a thermally heating polymerizable second monomer (0038), and a reactive diluent (0033 and 0040) as well as xylene (0123), as applicants cite as reading on a non-reactive diluent, at a concentration of less than 1% (example 6).  However, Drazba does not teach or fairly suggest the claimed dual curable resin for additive manufacturing wherein the composition contains a nonreactive diluent at a concentration of 1 to 20% by weight and wherein said diluent has the claimed boiling point.  Applicants have further shown that when the concentration of the nonreactive diluent is as claimed, the viscosity is lowered giving it enhanced printability without losing the desired mechanical properties.

Zhang teaches additively manufactured objects (abstract) with a dual cure polymerizable liquid (page 4) that contains a light polymerizable monomers (page 4), a heat polymerizable monomer (page 4) that includes a (meth)acrylate-blocked polyurethane (page 4), a free radical photoinitiator (page 5), and a non-reactive diluent (page 6).  However, Zhang does not teach or fairly suggest the claimed dual curable resin for additive manufacturing wherein the composition contains a nonreactive diluent at a concentration of 1 to 20% by weight and wherein said diluent has the claimed boiling point.  Applicants have further shown that when the concentration of the nonreactive diluent is as claimed, the viscosity is lowered giving it enhanced printability without losing the desired mechanical properties.

In light of the above discussion, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763